Allowable Subject Matter
1.	Claims 1-19 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a package-on-package (PoP) semiconductor package with all exclusive limitations as recited in claims 1, 11 and 17;
the PoP semiconductor package of claim 1 comprising memory chips that are vertically stacked on an upper package, and a lower package including a first semiconductor device in a first area and a second semiconductor device in a second area,   
 which may be characterized in that at least one of a command-and-address (CA) vertical interconnection, a data input-output vertical interconnection, and a memory management vertical interconnection of the lower package is between the first semiconductor device and the second semiconductor device;
	the PoP semiconductor package of claim 11 comprising a first memory chip and a second memory chip that are vertically stacked on an upper package, and a lower package including a lower package substrate having a first area and a second area, a first semiconductor device in the first area and a second semiconductor device in the second area,
	which may be characterized in that at least one of a CA vertical interconnection, a data input-output vertical interconnection, and a memory management vertical interconnection of the lower package is between the first semiconductor device and the second semiconductor device;
	the PoP semiconductor package of claim 17 comprising memory chips that are vertically stacked and are electrically connected to an upper package substrate via a bonding wire, and a lower package including a lower package substrate having a first area and a second area, a first semiconductor device in the first area on a top surface of the lower package substrate, a second semiconductor device in the second area on the top surface of the lower package substrate, a CA vertical interconnection, a data input-output vertical interconnection, and a memory management vertical interconnection on the top surface of the lower package,
	which may be characterized in that at least one of the CA vertical interconnection, the data input-output vertical interconnection, and the memory management vertical interconnection is between the first area and the second area of the lower package substratea, and in that a first end of the at least one of a CA vertical interconnection, the data input-output vertical interconnection, and the memory management vertical interconnection is on the top surface of the lower package substrate between the first area and the second area of the lower package substrate, and a second end opposite to the first end of the at least one of the CA vertical interconnection, the data input-output vertical interconnection, and the memory management vertical interconnection is connected to the upper package.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Kim et al. U.S. Patent 10,096,577 B2 discloses a semiconductor memory package includes a base layer that communicates with a memory controller; at least one memory layer that is stacked on the base layer; and at least one through silicon via that penetrates through the at least one memory layer, wherein at least one signal bump for exchanging a signal with the memory controller is disposed in a first area of the base layer located to be adjacent to the memory controller, and wherein the first area corresponds to an edge area of the base layer, and a power bump for receiving power from outside of the semiconductor memory package for performing a signal processing operation on the signal is disposed in a second area of the base layer contacting the at least one through silicon via, wherein the second area corresponds to an area other than edge areas of the base layer.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






08-30-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818